Citation Nr: 1447408	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for posttraumatic stress disorder (PTSD), as a result of treatment received at the El Paso, Texas, VA Medical Center (VAMC) on February 27, 2006.  


REPRESENTATION

Appellant represented by:	Mr. J.J.H, One Time Representative for Appellant


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before a Decision Review Officer (DRO) at the RO was conducted in December 2009.  The Veteran also testified before the undersigned Veterans Law Judge in a Travel Board hearing in June 2011.  Transcripts of the proceedings are of record.  

This matter was previously before the Board in September 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2013 remand instructions included securing ongoing VA mental health treatment records since August 2010.  Review of the claims folder reveals that VA treatment records from January to June 2013 were secured.  However, none of the obtained treatment records appear to have been mental health treatment records.  It is unclear whether no mental health treatment records exist or whether the relevant records were simply not obtained.  Accordingly, on remand, such records should again be requested and/or the claims file annotated that such records do not exist. 

Additionally, the Board's September 2013 remand instructions included requesting that the Veteran identify treatment providers for her psychiatric symptoms, as well as any additional pertinent treatment records.  As noted above, a February 2014 letter was mailed to the Veteran at an apparently updated mailing address requesting that she identify the relevant treatment providers and records she feels are missing from the file; there has been no response.  As the case is being remanded anyway, she should be provided another opportunity to submit the requested information.  

The Veteran is hereby reminded that the duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the Veteran is also reminded that it is her burden to keep VA apprised of her whereabouts and, if she does not do so, VA is not obligated to "turn up heaven and earth" to find her.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses,    and approximate dates of treatment of all health       care providers who have treated her for psychiatric symptoms, to include the counseling she received by a psychiatrist prior to July 2003.  After securing any necessary release, request any relevant records that are not duplicates of those contained in the claims file.  If any requested records are not available, the Veteran should be notified of such, if possible.  

2. Ask the Veteran and her representative to specifically list any other pertinent treatment records, to include dates of treatment and the treatment provider, that they believe are missing from the record.  After securing any necessary release, request any relevant records that are not duplicates of those contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.  

3. In addition, ongoing VA mental health treatment records since August 2010 should be requested.  If no VA mental health treatment records exist during this time frame, the AOJ should specifically annotate the claims file to reflect that no such records can be obtained and the Veteran should be notified of such.

4. After conducting any additional development deemed necessary in response to records received following the above development, readjudicate the claim.  If the claim continues to be denied, send a supplemental statement of the case and give the Veteran and her representative appropriate time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



